Citation Nr: 0101403	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

By rating actions dated in January, February, and March 1985 
the Department of Veterans Affairs (VA) regional office (RO) 
in Pittsburgh, Pennsylvania denied service connection for a 
left hip disability.  The veteran was notified of the service 
connection denials by letters dated in January, February and 
April 1985, however, he failed to file a timely appeal 
therefrom and those actions became final.

The RO issued another rating decision in October 1992, 
wherein the veteran's application to reopen his claim for 
entitlement to service connection for a left hip disability 
was denied.  VA did not notify the veteran of its decision at 
that time, therefore, the decision did not become final.  
Thus, it is not subject to the rules regarding finality. See 
38 U.S.C.A. § 5104(a) (West 1991); 38 C.F.R. § 3.104(a) 
(2000); Best v. Brown, 10 Vet. App. 322, 325 (1997).

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for a left 
hip disability.  This matter comes before the Board on appeal 
from an August 1999 rating decision by the RO, wherein the 
veteran's application to reopen his claim of service 
connection for a left hip disability was denied.


FINDINGS OF FACT

1.  Entitlement to service connection for a left hip 
condition was denied by rating decisions in January, 
February, and March 1985; in April 1985, the veteran was 
notified of March 1985 denial and he was provided with a copy 
of his appellate rights.  A notice of disagreement was not 
submitted within one year of the notice of the adverse 
decision.

2.  Additional evidence submitted since March 1985 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The January, February, and March 1985 RO rating decisions 
that denied service connection for a left hip disability are 
final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. §§ 3.303, 
20.1103 (2000).

2.  Evidence received since March 1985 is not new and 
material, and the veteran's claim for service connection for 
a left hip disability is not reopened. 38 U.S.C.A. §§ 1110, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1984 the RO received the veteran's claim of 
service connection for a left hip disability.

In December 1984 the RO received the veteran's service 
medical records.  The service medical records, including a 
March 1970 separation examination report, note no complaints 
or findings of a left hip disability.

In January 1985 the RO received an operative report from a 
surgeon who removed a plate and five screws from the 
veteran's left hip in September 1975. 

In February 1985 the RO received a letter dated December 1984 
from George H. Wheeling, M. D., a private physician.  Dr. 
Wheeling stated that he first saw the veteran in May 1977 and 
that the veteran had congenital dysplasia of both hips.  Dr. 
Wheeling also stated that the veteran saw several orthopedic 
doctors in 1975 and 1976 and had a valgus or derotation 
osteotomy on the left.  He indicated that an examination 
revealed an arthritic hip joint and that he recommended a 
total hip arthroplasty that was later performed on the left 
hip in June 1977.  In December 1982 the veteran returned to 
the physician's office with complaints of pain in the left 
hip and groin that worsened after being up on his feet all 
day and stiffened up when he sat down or stepped.  X-rays 
taken in December 1982 revealed a loosening of the acetabular 
component of the prosthesis with shortening due to sinking or 
settling of the acetabular prosthesis.

Service connection for a left hip disability was denied by 
rating decisions dated in January, February, and March 1985.  
The RO noted that the veteran's service medical records were 
negative for complaints or findings of a left hip disability.  
The veteran was notified of these decisions by letters dated 
in January, February, and April 1985.  He did not appeal 
these rating decisions and they became final.

In May 1992, the veteran requested that the claim of 
entitlement to service connection for a left hip disability 
be reopened.

In May 1992 the RO received hospitalization reports from Lee 
Hospital dated from June 1977 to November 1991.  
Specifically, hospitalization reports dated in 1977 note that 
the veteran was born with congenital acetabular dysplasia, 
but had only been symptomatic in the left hip for the last 
several years.  A tissue examination revealed degenerative 
arthritis of the left hip.  The veteran underwent a left 
total hip arthroplasty.

Hospitalization records dated in September 1985 note that the 
veteran underwent a revision of left total hip prosthesis.  
Diagnosis was loose acetabular component of left total hip 
arthroplasty.

June 1986 hospitalization records note the veteran's 
complaints of left hip pain.  He underwent surgery for the 
removal of multiple pieces of wire from the left greater 
trochanter.  Diagnosis was left greater trochanteric 
bursitis.

Hospitalization records dated in November 1991 note that the 
veteran underwent revision of left total hip prosthesis with 
replacement of both components.

In June 1992 the RO received medical records from Dr. 
Wheeling dated from May 1977 to May 1992.  A May 1977 
treatment record notes that the veteran was born with 
congenital acetabular dysplasia bilateral, but that the left 
hip had been bothering the veteran for several years.  
Diagnoses included old congenital dysplasia, both hips, with 
degeneration of both hips.  In June 1977 the veteran had left 
total hip arthroplasty.  The physician indicated in September 
1977 and in January and April 1978 that the veteran was doing 
well.

A December 1982 treatment record notes that the veteran had 
been having a lot of problems with his left hip, groin pain.  
The physician's impression was congenital dysplasia of the 
left hip, status post left hip arthroplasty with a loose 
acetabular prosthetic component and subsequent hip pain.  The 
physician reported in May 1985 that the veteran's condition 
was gradually getting worse and that X-rays revealed 
continued loosening and breaking up of cement.  His diagnosis 
was loose acetabular component of left total hip prosthesis.  
In September 1985 the physician indicated there was revision 
of left total hip prosthesis, replacement of acetabular 
component.  Some pain was reported by the veteran in December 
1985 and in March 1986 he had a lot of pain in his hip, 
mostly over the superior-posterior aspect of the greater 
trochanter and some groin pain also.  X-rays revealed that 
some wires were broken and some seemed to be protruding.  The 
physician diagnosed the veteran as having left trochanteric 
bursitis, status post total hip.  In June 1986 multiple 
pieces of wire were removed from the left greater trochanter.  
Some pain was still reported in July and October 1986.  In 
March 1987 the veteran was doing fairly well with occasional 
pain now and then, but nothing serious.

July 1990 and October 1991 treatment records note the 
veteran's complaints of left hip pain.  In November 1991 he 
underwent revision of left total hip prosthesis with 
replacement of both components.  Treatment records dated in 
January 1992 and April 1992 note the veteran's ongoing 
complaints of pain in his hip.  In May 1992 the veteran still 
had a lot of pain in his hip and the physician noticed with 
his gait that it looked like he was walking uphill with the 
left leg.  The left leg measured almost a half-inch longer 
than the right leg.

In February 1999 the veteran submitted a statement describing 
the difficulties he was experiencing as a result of his 
disability.

In February 1999 the RO also received the results of a 
December 1998 VA examination for housebound status or 
permanent need for regular aid and attendance.  The examiner 
diagnosed the veteran as having painful multiple revised left 
total hip arthroplasty with total hip arthroplasty with non-
union of the left greater trochanter.

Also in February 1999 the RO received a December 1998 medical 
report from Dr. Ellenberger, a private physician.  The 
physician noted that in 1976 or 1977 the veteran sought 
treatment from Dr. Hill, with whom Dr. Ellenberger had been 
in partnership at that time.  The veteran apparently had left 
hip dysplasia and pain and discomfort.  The clinical 
impression shows the veteran as having painful multiply 
revised left total hip arthroplasty with non-union of the 
left greater trochanter.

In March 1999 the veteran submitted a claim regarding his hip 
in which the veteran stated that his left hip had given him a 
lot of trouble during service, but that he didn't want to 
complain.

A duplicate of Dr. Ellenberger's December 1998 statement was 
received by the RO in May 1999.

In August 1999 the RO received the veteran's notice of 
disagreement.  The veteran stated that Dr. Wheeling told him 
that his hip condition was a birth defect.  The veteran also 
stated, "I believe that my service time had something to do 
with aggravating my condition a lot earlier than would have 
naturally occurred...."

In September 1999 the RO received the veteran's substantive 
appeal.  The veteran stated that he was in constant pain and 
described the difficulties he was experiencing as a result of 
his left hip disability.

In October 1999 the RO received a letter from the veteran, 
wherein he described the "constant pain" and physical 
limitations due to his left hip disability.

In addition, in October 1999 the RO received a letter from J. 
Michael Moses, M.D., the veteran's doctor.  Dr. Moses noted 
the veteran's ongoing treatment for "a chronically painful 
multiply revised left total hip arthroplasty with non-union 
of the greater left trochanter."

II.  Analysis

The RO denied entitlement to service connection for a left 
hip disability in March 1985.  The veteran was notified of 
this decision by way of an April 1985 letter.  Since the 
veteran failed to file a notice of disagreement with respect 
to that decision, the decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is when the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

At the time of the March 1985 RO rating decision, the 
evidence for consideration included: service medical reports, 
a December 1984 letter from the veteran's private physician, 
and a September 1985 operative report.  The service medical 
records are silent as to any complaints of or history of a 
left hip condition.  The physician's December 1984 letter 
indicates that the veteran has congenital dysplasia of both 
his and summarizes the treatment of the veteran since May 
1977.  The 1975 operative report indicates a plate and five 
screws were removed from the veteran's left hip.

Upon consideration of this evidence, the RO denied service 
connection for a left hip disability, finding that the 
veteran's service medical records were negative for 
complaints or findings of a left hip disability.  The March 
1985 RO rating decision is final.  38 C.F.R. § 20.1103.

In May 1992, the veteran requested that the claim for 
entitlement to service connection for a left hip disability 
be reopened.  The newly submitted evidence includes: 
statements from the veteran dated in 1999, private treatment 
records dated from 1977 to 1999, letters from private 
physicians, and a VA examination report dated in December 
1998.

The VA examination report dated in 1998 and the private 
treatment records dated from 1977 to 1999 note continuing 
treatment for a left hip disability following service; 
diagnoses included dysplasia and degenerative arthritis of 
the left hip.  This additional evidence shows treatment for a 
left hip disability following service, but no findings 
relating the problem to active military service are given.  
As the VA examination report and private treatment records 
are not material to the claim at hand, demonstrating only 
that the veteran had post-service problems, they do not 
afford a basis upon which the veteran's claim may be 
reopened.  Furthermore, the VA examination report and private 
treatment records do not refer to aggravation of a left hip 
disability or the onset of a left hip disability during 
service; therefore, the evidence does not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for a left hip disability.

In addition, the other newly submitted evidence includes 
statements from the veteran dated in 1999.  The veteran 
maintained that he has a left hip disability as a result of 
his active military service.  He further maintained that his 
military service aggravated his left hip disability.  These 
statements are essentially duplicative of allegations 
previously made and considered.  Moreover, the Board notes 
that lay assertions of medical causation do not suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Therefore, the veteran's 
statements do not afford a basis upon which his claim may be 
reopened.

In short, because the existence of the veteran's current 
disability is not in question and the evidence provided by 
the veteran and his physicians is not probative of the issue 
at hand, namely whether the veteran's current disability was 
incurred in or aggravated in service, the evidence does not 
afford a basis upon which the veteran's claim may be 
reopened.



ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left hip disability is not 
reopened.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

